Opinion by
Rao, J.
It appeared from the record that the difference between the entered and appraised values was the result of the belief of the importer that certain freight charges from the factory to the port of exportation were a deductible item. It further appeared that no attempt was made to substantiate petitioner’s contention by an appeal to reappraisement because this was an isolated transaction, and the additional duties required to be paid because of the advance in value were so slight that it was not considered practicable. From an examination of the record, the court was satisfied that the undervaluation of the merchandise was the result of an honest difference of opinion between petitioner and the customs officials and that there was no intention on the part of the petitioner to defraud the revenue of the United States or tp' conc.eal or misrepresent the facts of the case or to deceive the appraiser -as, to the .value of. the merchandise. The petition was therefore granted.'